Citation Nr: 0004596	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-09 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 



INTRODUCTION

The veteran had active duty in the Air Force from December 
1989 to November 1993.  This matter comes to the Board of 
Veterans' Appeals (Board) from a June 1994 rating decision of 
the Department of Veterans Affairs (VA) Cleveland, Ohio 
Regional Office (RO), in which the RO denied entitlement to 
service connection for a left eye disorder, bilateral hearing 
loss, and chronic headaches.  The veteran perfected an appeal 
of the June 1994 decision.

In August 1998 the Board of Veterans' Appeals remanded the 
claim to the RO to obtain all available medical treatment 
records, to verify the veteran's active service, and to 
afford the veteran a VA examination, if the claim was found 
to be well-grounded.  All available medical records have been 
obtained and the veteran's active service has been verified.  

The matter was then returned to the Board for appellate 
review.  

The issues of service connection for refractive error, 
ptosis, and chronic residuals of conjunctivitis were denied 
in April 1999.  However, service connection for glaucoma of 
the left eye was granted with an evaluation of 10 percent 
from November 1993.  There is no notice of disagreement 
regarding these matters and the Board does not have 
jurisdiction of them.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The claim of entitlement to service connection for 
bilateral hearing loss is not plausible.  

3.  The claim of entitlement to service connection for 
chronic headaches is not plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for 
chronic headaches is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

A July 1986 private hospital medical report indicates that 
the veteran was hospitalized after a motor vehicle accident.  
The veteran suffered from multiple injuries including two 
large scalp lacerations and a cerebral concussion.  

The veteran's service medical records are negative for 
complaints, findings, diagnosis or treatment for bilateral 
hearing loss or chronic headaches.  

The veteran initially claimed entitlement to VA disability 
compensation in December 1993, at which time he indicated 
that he had bilateral hearing loss and headaches as the 
result of service.  

In March 1994, the veteran was treated at a VA Medical Center 
(MC) for complaints of headaches.  The veteran reported that 
the onset of a headache is usually sudden, mostly toward the 
end of the day and the pain usually involves the left 
temporal region.  It was noted that 30 percent of the time 
his headache pain extended over the right parietal lobes and 
50 percent of the time his pain was usually accompanied by 
eye pain.  The veteran also reported that corrective lenses 
prevent the onset of headaches.  

Examination of the head, eyes, ears, nose and throat were 
reported as normal with no evidence of trauma and no history 
of trauma.  Diagnoses were cluster headaches and an ocular 
migraine. 

In March 1994, the veteran was again treated at a VAMC for 
headache complaints.  The veteran explained that he had a 
headache the day before beginning at 10 am and he suffered 
from decreased vision, photophobia, increased lid lag, and 
left temporal parietal involvement.  According to the 
veteran, the headache lasted five to six hours and he did not 
take any pain medication.  A March 1994 MRI (magnetic 
resonance imaging) of the head was reported as normal.

During the March 1994 examination a neurology consult was 
arranged.  There are reports that the veteran did not show 
for neurological evaluations scheduled for March 1994, 
October 1994, and February 1995.  

During a May 1994 VA examination, the veteran reported a 
history of hearing loss in the left and right ears.  Upon 
examination of the ears, the canals were clear, tympanic 
membranes were intact, and there were no signs of discharge 
or perforation.  

The veteran reported to the VA examiner that he had a head 
injury when he was sixteen and during that time he was 
unconscious for ten minutes.  According to the veteran, this 
injury was not followed by any subsequent symptoms.  The 
veteran also stated that his headaches began in 1992 while he 
was serving in England.  

The veteran complained that currently his headaches occur 
once every two to four weeks, averaging three to four hours, 
but they can last all day.  It was also noted that his 
headaches are in the frontal area bilaterally and they 
consist of sharp pains.  These pains are not associated with 
nausea or vomiting, there is no dizziness, blackouts or 
seizures.  The veteran reported that he cannot function when 
he has these headaches and he doesn't take any medication to 
alleviate the pain.  The veteran also stated that he cannot 
find a relationship between emotional stress and his 
headaches.  Diagnoses were muscle contraction headaches with 
mild ptosis of the left upper lid and hypesthesia of the left 
lower face, etiology unknown.  

During another May 1994 VA examination, the veteran underwent 
an audiometric examination which revealed audiological 
findings, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
10
LEFT
10
5
0
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted that the veteran had normal hearing 
bilaterally.  

In September 1998 the RO requested that the veteran provide 
the names and addresses of all medical care providers.  As of 
this date no reply has been received.  


II. Laws and Regulation

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110, 1131 (West 1991).  

Service connection can also be granted for organic diseases 
of the nervous system, including sensorineural hearing loss, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  38 
U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) 
(1999).

The United States Court of Veterans Appeals (Court) has held 
that a claimant may establish direct service connection for 
hearing loss if evidence shows that a hearing loss is 
causally related to an injury or disease incurred during 
active service. Hensley v. Brown, 5 Vet. App. 155, 164 
(1993).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1999).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation. Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim. Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease. See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any other records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence to support his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

III. Analysis

A. Bilateral Hearing Loss

The veteran has not provided any medical evidence showing 
that he currently suffers from bilateral hearing loss.  His 
service medical records reflect no symptoms or clinical 
findings pertaining to bilateral hearing loss.  Although the 
veteran reported a history of bilateral hearing loss during a 
May 1994 VA examination, the results of a May 1994 audiogram 
indicate that the veteran does not have a hearing loss 
disability as defined in 38 C.F.R. § 3.385.  The Boards finds 
therefore, that the first Caluza element has not been 
satisfied.  Consequently, the Board has determined that the 
claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.

B. Chronic Headaches

The veteran has provided VAMC treatment records showing 
treatment for headache pain and a diagnoses of cluster 
headaches and an ocular migraine.  Therefore, the Board finds 
that the first Caluza element has been satisfied because 
there is a current medical diagnosis of disability.  Caluza, 
7 Vet. App. at 506. 

The veteran has provided lay evidence indicating that his 
headaches began while he was in service in England.  The 
veteran's claim rests on his assertions that his headaches 
are related to his period of active service.  However, the 
appellant, as a lay person without medical knowledge is not 
competent to offer opinions or to make such conclusions 
regarding medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Because the veteran 
has not submitted evidence of an etiological relationship 
between his headaches and service, the Board finds that he 
has not met his initial burden of presenting evidence of a 
well-grounded claim.  

Although the medical evidence shows that he has a headache 
disability, that evidence does not suggest that the current 
disability is related to an in-service disease or injury.  
There is no competent evidence establishing medical causation 
between the veteran's headaches and his period service, the 
appellant's claim is implausible and not well-grounded.  
Furthermore, there is no clinical evidence of continuity of 
symptomatology of headaches from service to current findings 
of headache pathology.  Therefore, the claim must be denied. 
38 U.S.C.A. § 5107(a).

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claim appears to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. 


Brown, 9 Vet. App. 341, 344 (1966).  The facts and 
circumstances of this case are such that no further action is 
warranted.


ORDER

1.  The claim of entitlement to service connection for 
bilateral hearing loss is denied.

2.  The claim of entitlement to service connection for 
chronic headaches is denied.




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

